 

Exhibit 10(qq)

 

GUARANTEE

 

GUARANTEE dated as of January 9, 2003 (this “Guarantee”) made by Northrop
Grumman Space & Mission Systems Corp., an Ohio corporation (“Guarantor”) in
favor of and for the benefit of JP Morgan Chase Bank (formerly The Chase
Manhattan Bank), as trustee (the “Trustee”) for the Holders (as such term is
defined in the Indenture referred to below) of the 7-1/8% Notes due 2011 (the
“Notes”) and the 7-3/4% Debentures due 2031 (the “Debentures”) of Northrop
Grumman Systems Corporation, a Delaware corporation (formerly Northrop Grumman
Corporation) (the “Company”). The Notes and the Debentures shall be referred to
collectively as the “Securities”.

 

WHEREAS, the Company has entered into an Indenture dated as of October 15, 1994
between the Company and the Trustee, as supplemented by that certain Officers’
Certificate attached hereto as Exhibit A dated as of February 22, 2001
establishing the Securities (as so supplemented, and as further amended,
modified and supplemented from time to time with respect to the Securities, the
“Indenture”). Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Indenture; and

 

WHEREAS, the Company offered and sold $750,000,000 aggregate principal amount of
Notes and $750,000,000 aggregate principal amount of Debentures in 2001; and

 

WHEREAS, the Company and its affiliates (including, without limitation, the
Guarantor) derive, and expect to continue to derive, substantial direct and
indirect benefit from the transactions financed by the issuance and sale of the
Securities; and

 

WHEREAS, Section 11 of the Guarantee dated as of April 3, 2000, executed by
Northrop Grumman Corporation in favor of the Trustee provides that the Guarantor
shall execute and delivery this Guarantee upon the occurrence of certain events.

 

NOW, THEREFORE, in consideration of the foregoing, the Guarantor hereby agrees
as follows:

 

SECTION 1. Guarantee; Limitation of Liability.

 

(a) The Guarantor irrevocably and unconditionally guarantees as a primary
obligor and not merely as a surety, to the Trustee and to each Holder of a
Security authenticated and delivered by the Trustee the due and punctual payment
of the principal of and any premium and interest on such Security (including, in
case of default, interest on overdue principal and interest) and including any
additional interest required to be paid according to the terms of the Securities
or the Indenture, when due, whether at stated maturity, upon redemption or
repayment, upon declaration of acceleration or otherwise according to the terms
of the Securities or the Indenture and the due and punctual performance of all
other obligations of the Company to such Holder or the Trustee, all in
accordance with the terms of the Securities and the Indenture (such

 

-1-



--------------------------------------------------------------------------------

obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including reasonable counsel fees and expenses) incurred by such
Holder or the Trustee in enforcing any rights under this Guarantee. Without
limiting the generality of the foregoing, the Guarantor’s liability shall extend
to all amounts that constitute part of the Guaranteed Obligations and would be
owed by the Company to such Holder or the Trustee under the Securities or the
Indenture but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
the Company because it is the intention of the Guarantor, the Trustee and the
Holders that the Guaranteed Obligations should be determined without regard to
any rule of law or order that might relieve the Company of any portion of the
Guaranteed Obligations.

 

(b) Notwithstanding anything to the contrary in this Agreement, the Guarantor
hereby, and the Trustee and each Holder by accepting the benefits of this
Guarantee, confirms that it is its intention that the guarantee by the Guarantor
pursuant to this Guarantee together with each other guarantee by such Guarantor
of Participating Indebtedness (as defined below) shall not constitute a
fraudulent transfer or conveyance for purposes of any applicable provisions of
Title 11 of the United States Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act, or any similar federal or state law. To
effectuate the foregoing intention, the obligations of the Guarantor under this
Guarantee and each other guarantee of Participating Indebtedness shall be
limited, collectively, to such maximum amount as will, after giving effect to
such maximum amount and all other liabilities of such Guarantor, contingent or
otherwise, that are relevant under such laws, and after giving effect to any
rights to subrogation, reimbursement, indemnification or contribution of such
Guarantor pursuant to applicable law or pursuant to any agreement, result in the
obligations of such Guarantor in respect of such maximum amount not constituting
a fraudulent transfer or conveyance. The Trustee and each Holder by accepting
the benefits of this Guarantee confirms its intention that, in the event of a
bankruptcy, reorganization or other similar proceeding of the Guarantor in which
concurrent claims are made upon such Guarantor hereunder and under any other
guarantee of Participating Indebtedness, to the extent such claims will not be
fully satisfied, each such claimant with a valid claim against the Guarantor
shall be entitled to a ratable share of all payments by such Guarantor in
respect of such concurrent claims. For purposes of this Section l(b),
“Participating Indebtedness” means any Indebtedness (as defined below) of the
Company that is guaranteed by such Guarantor pursuant to a guarantee (i) the
incurrence of which is not prohibited by the terms of the Indenture or any
agreement governing any other Participating Indebtedness then outstanding (or,
if so prohibited by the Indenture or any such agreement, is permitted as a
result of a consent or waiver thereunder) and (ii) that contains a limitation of
liability and confirmation of intention regarding ratability of payments on
substantially the terms set forth in this Section l(b). “Indebtedness” means any
indebtedness, whether or not contingent, in respect of borrowed money or
evidenced by bonds, notes, debentures or similar instruments or letters of
credit and, to the extent not otherwise included, the guarantee by the Company
of any indebtedness of any other Person.

 

-2-



--------------------------------------------------------------------------------

 

(c) Anything contained herein to the contrary notwithstanding, the liability of
the Company in respect of the Securities guaranteed by the Guarantor hereunder
shall not be limited by the terms of Section l(b).

 

SECTION 2. Guarantee Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid or performed strictly in accordance with the terms of
the Securities and the Indenture, regardless of any law, regulation or order now
or hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Holder with respect thereto. The obligations of the Guarantor
under this Guarantee are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against such Guarantor
to enforce this Guarantee, irrespective of whether any action is brought against
the Company or whether the Company is joined in any such action or actions. The
liability of the Guarantor under this Guarantee shall be absolute and
unconditional irrespective of:

 

(a) any lack of validity or enforceability of the Securities or the Indenture or
any agreement or instrument relating to the Securities or the Indenture or any
failure to enforce the provisions thereof;

 

(b) any renewal, extension or other change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the Guaranteed
Obligations, or any other amendment or waiver of or any consent to the departure
from the Securities or the Indenture;

 

(c) any settlement, compromise, release or discharge, or acceptance or refusal
of any offer of performance with respect to, or any substitution for, the
Guaranteed Obligations or any agreement related thereto and/or any subordination
of the payment of the same to the payment of any other obligations;

 

(d) any taking, exchange, release or non-perfection of any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind, whether or not
filed, recorded or otherwise perfected under applicable law (each a “Lien”), in
any real or personal property to secure payment or performance of any or all of
the Guaranteed Obligations (whether now or hereafter granted, the “Collateral”),
or any taking, release, amendment, waiver of, or consent to the departure from,
any other guarantee, for all or any of the Guaranteed Obligations;

 

(e) any manner of application of Collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
Collateral or any other assets of the Company or any Subsidiary;

 

(f) any change, restructuring or termination of the corporate structure or
existence of the Company or any Subsidiary; or

 

(g) any other circumstance (including, without limitation, any statute of
limitations) that might otherwise constitute a defense available to, or a
discharge of, the Company or the Guarantor of the Guaranteed Obligations.

 

-3-



--------------------------------------------------------------------------------

This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Holder or the Trustee upon the insolvency,
bankruptcy or reorganization of the Company or for any other reason, all as
though such payment had not been made. The Guarantor further agrees, to the
fullest extent that it may lawfully do so, that, as between such Guarantor on
the one hand, and the Holders and the Trustee, on the other hand, (i) the
maturity of the obligations guaranteed hereby may be accelerated as provided in
Article Five of the Indenture for the purposes of this Guarantee,
notwithstanding any stay, injunction or other prohibition extant under any
applicable bankruptcy law preventing such acceleration in respect of the
obligations guaranteed hereby and (ii) in the event of any declarations of
acceleration of such obligations as provided in Article Five of the Indenture,
such obligations (whether or not due and payable) shall forthwith become due and
payable by the Guarantor for the purpose of this Guarantee. In addition, without
limiting the foregoing provision, upon effectiveness of an acceleration under
Article Five of the Indenture, the Trustee shall promptly make a demand for
payment on the Securities under this Guarantee provided for hereunder and not
discharged.

 

SECTION 3. Waivers.

 

(a) The Guarantor hereby waives: (i) promptness, diligence, presentment, notice
of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guarantee, (ii) any requirement to file any claims with a
court in the event of merger or bankruptcy of the Company or any guarantor of
the Guaranteed Obligations, (iii) any right to require a proceeding first
against the Company or any other guarantor of the Guaranteed Obligations, (iv)
the benefit of discussion or protest or notice with respect to any such
Securities or the Indebtedness evidenced thereby, (v) any requirement that any
Holder or the Trustee protect, secure, perfect or insure any Lien or any
Collateral subject thereto or exhaust any right or take any action against the
Company or any other Person or any Collateral, (vi) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of the Company, (vii) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
any other respects more burdensome than that of the principal, (viii) any
defense based upon any errors or omissions of the Trustee or the Holders’
administration of the Guaranteed Obligations, and (ix) any rights to set-offs,
recoupments and counterclaims.

 

(b) The Guarantor hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to any of the Securities or the Indenture,
the transactions contemplated thereby or the actions of the Trustee in the
negotiation, administration, performance or enforcement thereof.

 

SECTION 4. Financial Condition of the Company. The Guarantor represents and
warrants that it is presently informed of the financial condition of the Company
and of all other circumstances which a diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Guaranteed Obligations. The Guarantor
hereby covenants that it will continue to keep itself informed of the Company’s
financial condition and of all other circumstances which bear upon the risk of
nonpayment and hereby waives any duty on the part

 

-4-



--------------------------------------------------------------------------------

of the Trustee or any Holder to disclose or discuss with such Guarantor its
assessment, or such Guarantor’s assessment, of the financial condition of the
Company.

 

SECTION 5. Subrogation. The Guarantor will not exercise any rights that it may
acquire by way of subrogation under this Guarantee, by any payment made
hereunder or otherwise, until all the Guaranteed Obligations shall have been
indefeasibly paid in full in cash. If any amount shall be paid to the Guarantor
on account of any such subrogation rights at any time when all the Guaranteed
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of the Holders and the Trustee and shall forthwith be paid to
the Trustee, on behalf of the Holders, to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured.

 

SECTION 6. Amendments, Etc. No amendment or waiver of any provision of this
Guarantee and no consent to any departure by the Guarantor therefrom shall in
any event be effective unless the same shall be in writing and signed by the
Trustee, on behalf of the Holders, pursuant to the provisions of Article Nine of
the Indenture, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

SECTION 7. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and delivered in person or mailed by first-class
mail, if to the Guarantor, addressed to it at the address of the Company at 1840
Century Park East, Los Angeles, California 90067, Attention: Vice President and
Secretary, if to any Holder, addressed to it c/o the Trustee at 450 West 33rd
Street, 15th Floor, New York, New York 10001, Attention: Institutional Trust
Services, and if to the Trustee, addressed to it at 450 West 33rd Street, 15th
Floor, New York, New York 10001, Attention: Institutional Trust Services, or as
to any party at such other address as shall be designated by such party in a
written notice to each other party. All such notices and other communications
shall, when mailed by first class mail, be effective when deposited in the first
class mails.

 

SECTION 8. No Waiver; Remedies. No failure on the part of any Holder or the
Trustee to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 9. Continuing Guarantee. This Guarantee is a continuing guarantee and
shall (a) remain in full force and effect until the earlier of the payment in
full (including deemed payment pursuant to Section 1302 of the Indenture) of the
Guaranteed Obligations and all other amounts payable under this Guarantee, and
the termination of this Guarantee pursuant to Section 10 of this Guarantee, (b)
subject to the terms hereof, be binding upon the Guarantor, its respective
successors and assigns and (c) inure to the benefit of and be enforceable by
each Holder and the Trustee and their respective successors, transferees and
assigns.

 

SECTION 10. Guarantor May Consolidate, Etc., on Certain Terms. Except with the
consent of the holders of Securities as provided in the Indenture, the Guarantor
may not consolidate with or merge into another entity, or convey, transfer or
lease its properties and assets substantially as an entirety to any Person
unless:

 

-5-



--------------------------------------------------------------------------------

 

(a) any successor entity is a corporation, partnership or trust organized and
validly existing under the laws of the United States or any state thereof;

 

(b) the successor entity assumes the Guarantor’s obligations under this
Guarantee;

 

(c) after giving effect to the transaction, no Event of Default, and no event
which, after notice or lapse of time or both, would become an Event of Default,
has occurred and is continuing; and

 

(d) the Guarantor delivers to the Trustee certificates and opinions to the
effect that the transaction complies with the Indenture.

 

Upon any such consolidation or merger or conveyance, transfer or lease of the
properties and assets of the Guarantor as an entirety to any Person, the
successor Person will succeed to, and be substituted for, such Guarantor under
the Indenture and this Guarantee, and the Guarantor, except in the case of a
lease, will be relieved of all obligations and covenants under the Indenture and
this Guarantee.

 

SECTION 11. Governing Law. This Guarantee shall be governed by, and construed in
accordance with, the law of the State of New York.

 

SECTION 12. Counterparts. This Guarantee may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

-6-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

NORTHROP GRUMMAN SPACE & MISSION SYSTEMS CORP.

By

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

By

 

 

--------------------------------------------------------------------------------

   

Name:

Title:

 

-7-